Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 12/28/2021. Claims 1-9 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see 5-6, filed 12/28/2021, with respect to rejection of claims 3-5 and 8 under 35 U.S.C. § 112(b), have been fully considered and are persuasive. The rejection of claims 3-5 and 8 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-3, 7, and 9 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The inclusion of “the notice of ending indicating a remaining time until the end time” has overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Oleynik US 20160059412 A1 (“Oleynik”) and YAMADA US 20190042170 A1 (“YAMADA”). Similarly, applicants arguments, see pages 9-10, regarding the previous rejection of claims 4-6 under 35 U.S.C. § 103 have been withdrawn due to their dependence on claim 1, but a new ground of rejection is made in view of Oleynik US 20160059412 A1 (“Oleynik”), YAMADA US 20190042170 A1 (“YAMADA”), and Yamada et al. US 20190012614 A1 (“Yamada”).
Applicant's arguments, see pages 9-10 filed 12/28/2021, regarding the rejection of claim 8 under 35 U.S.C. § 103 in view of Oleynik US 20160059412 A1 (“Oleynik”) in combination with Yamada et al. US 20190012614 A1 (“Yamada”) have been fully considered but they are not persuasive. Applicant argues that claim 8 should be patentable due to being dependent from claim 1. However, claim 8 is independent, and not impacted by the allowability of claim 1. The rejection of claim 8 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 20160059412 A1 (“Oleynik”) and Yamada US 20190042170 A1 (“YAMADA”).
	Regarding Claim 1. Oleynik teaches a robotic device that repeats work defined by a series of unit jobs, the robotic device comprising 
	a first notice section (a robotic control platform configured for repeating work defined by a series of unit jobs [Claim 1]. A graphical user interface (GUI) at numeral 174 of FIG. 5A allows the human user to select and cause the robotic kitchen to execute a desired recipe [paragraph 342]), and 
	a controller, wherein 
	the controller includes a first calculation section configured to calculate end time of the work based on time required for the work (In FIG. 22, at step 808, the robot food preparation engine (controller) in the robotic kitchen is configured to calculate the ingredient availability to complete the selected recipe and the approximate cooking time required to finish the dish [paragraph 454]. At step 810, the robot food preparation engine analyzes whether there is sufficient time to serve the dish according to the selected recipe and serving schedule, meaning that the user has input a set time, and the robot controller calculates the end time of the work based on the time required for the work), and 
	the controller controls the first notice section so that the first notice section issues notice of ending the work after a start of the work and before the end time (FIGS. 37A-C show block diagrams illustrating the recipe search menus for use in the standardized robotic kitchen. The time of cooking bubble shown in FIG. 37B displays a predicted end time for recipe completion in less than 44 minutes. This means that the robotic kitchen can display the end time for completing the task to the user even in instances where there is sufficient time to complete the recipe and all of the prerequisite ingredients are available, and in either case the information regarding cooking time is displayed to the .
	Oleynik does not teach:
	the notice of ending indicating a remaining time until the end time.
	However, YAMADA teaches:
	the notice of ending indicating a remaining time until the end time (A server system configured to send information to a terminal device configured to display job completion time information, which is received from a monitored device [Claim 1]. The monitored device can be a robot [paragraph 56]. The job completion time information is remaining time information indicating the time remaining until job completion [paragraph 163]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with the notice of ending indicating a remaining time until the end time as taught by YAMADA so as to notify the user of time remaining until a job is completed.
	Regarding Claim 2. Oleynik in combination with YAMADA teaches the robotic device according to claim 1.
	Oleynik also teaches:
	wherein 
	the controller further includes a first determination section configured to, based on the end time, determine time to issue the notice, and 
	the time to issue the notice is time before the end time (a robot food preparation engine that is configured to calculate the approximate cooking time required to finish a selected recipe at step 808 of FIG. 22. At step 810, the robot food preparation engine in the household robotic kitchen is configured to analyze the prerequisites for the selected recipe and decides whether there is any shortage or lack of ingredients, or insufficient time to serve the dish according to the selected recipe and serving schedule. If the prerequisites are not met, at step 812, the robot food preparation engine in the household robotic kitchen sends an alert, indicating that the ingredients should be added to a shopping list, or offers an alternate recipe or serving schedules [FIG. 22, paragraph 454]).
	Regarding Claim 3. Oleynik in combination with YAMADA teaches the robotic device according to claim 2.
	Oleynik also teaches:
	further comprising 
	a first imaging section configured to capture an image to generate captured image data representing a result of capture (FIG. 7A depicts a standardized kitchen that also plays the role of the chef-studio, in which the human chef carries out the recipe creation and the execution while being monitored by the multi-modal sensor systems, so as to allow the creation of a recipe-script [paragraph 350]. Theses sensors at numeral 66 of FIG. 7A read on a first imaging section configured to capture an image data representing a result of capture. An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors). The process of abstraction is basically defined as taking a large data set from one domain and inferring structure (such as geometry) in a higher level of space (abstracting data points), and then abstracting the inferences even further and identifying objects (pots, etc.) out of the abstraction data-sets to identify real-world elements in an image, which can then be used by other software engines to make additional decisions (handling/manipulation decisions for key objects, etc.) [paragraph 293], which means that the robot can identify real-world objects in an image), wherein 
	the controller further includes a determining section configured to, based on administrator information representing an administrator of the robotic device, determine whether or not an image of the administrator is contained in the captured image data (The system of Oleynik is capable of acquiring new recipes for dishes (minimanipulations) by repeated observation of a human tutor (an expert chef, which reads on an administrator) [paragraph 18], which means that the system of Oleynik is capable of observing the administrator. FIG. 7C depicts the systems involved in the creation of a recipe-script by monitoring a human chef during the entire recipe execution process. In this embodiment, the same standardized kitchen is used in a chef studio mode, with the chef able to operate the kitchen from either side of the work-module. The Multi-modal sensors at numeral 66 monitor and collect data [paragraph 352]. This reads on an imaging section configured to capture an image and determine whether or not an image of an administrator is contained in the captured image data).
	Regarding Claim 7. Oleynik in combination with YAMADA teaches the robotic device according to claim 1.
	Oleynik also teaches:
	wherein the first notice section displays an image issuing the notice (the user can, by way of a GUI, select a desired recipe from the robotic kitchen in FIG. 37B. The time of cooking bubble shown in FIG. 37B displays a predicted end time for recipe completion in less than 44 minutes. This means that the robotic kitchen can display the end time for completing the task to the user even in instances where there is sufficient time to complete the recipe and all of the prerequisite ingredients are available, and in either case the information regarding cooking time is displayed to the user before the cooking time is complete. The user may even select search criteria, including the requirements of a specific cooking time [paragraph 470]).
	Regarding Claim 9. Oleynik teaches a robotic device controlling method of a robotic device that performs work defined by a series of unit jobs, the robotic device controlling method comprising 
	calculating end time of the work based on time required for the work (In FIG. 22, at step 808, the robot food preparation engine (controller) in the robotic kitchen is configured to calculate the ingredient availability to complete the selected recipe and the approximate cooking time required to finish the dish [paragraph 454]. At step 810, the robot food preparation engine analyzes whether there is sufficient time to serve the dish according to the selected recipe and serving schedule, meaning that the user has input a set time, and the robot controller calculates the end time of the work based on the time required for the work), and 
	issuing notice of ending the work after a start of the work and before the end time (FIGS. 37A-C show block diagrams illustrating the recipe search menus for use in the standardized robotic kitchen. The time of cooking bubble shown in FIG. 37B displays a predicted end time for recipe completion in less than 44 minutes. This means that the robotic kitchen can display the end time for completing the task to the user even in instances where there is sufficient time to complete the recipe and all of the prerequisite ingredients are available, and in either case the information regarding cooking time is displayed to the user before the cooking time is complete. The user may even select search criteria, including the requirements of a specific cooking time [paragraph 470]).
	Oleynik does not teach:
	the notice of ending indicating a remaining time until the end time.
	However, YAMADA teaches:
	the notice of ending indicating a remaining time until the end time (A server system configured to send information to a terminal device configured to display job completion time information, which is received from a monitored device [Claim 1]. The monitored device can be a robot [paragraph 56]. The job completion time information is remaining time information indicating the time remaining until job completion [paragraph 163]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with the notice of ending indicating a remaining time until the end time as taught by YAMADA so as to notify the user of time remaining until a job is completed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 20160059412 A1 (“Oleynik”) in view of Yamada US 20190042170 A1 (“YAMADA”), and in further view of Yamada et al. US 20190012614 A1 (“Yamada”).
	Regarding Claim 4. Oleynik in combination with YAMADA teaches the robotic device according to claim 3.
	Oleynik also teaches:
	further comprising 
	a communication section configured to communicate with an external device placed in a room that differs from a room where the robotic device is placed, wherein 
	the communication section communicates with the external device to receive captured data generated by the external device (FIG. 7E is a block diagram depicting the stepwise flow and methods to ensure that there are control or verification points during the recipe replication process based on the recipe-script when executed by the standardized robotic kitchen, that ensures as nearly identical as possible a cooking result for a particular dish as executed by the standardized robotic kitchen, when compared to the dish prepared by the human chef. Using a recipe, as described by the recipe-script and executed in sequential steps in the cooking process, the fidelity of execution of the recipe by the robotic kitchen will depend largely on considering the following main control items. The standardized kitchen that is as identical as possible when comparing the chef studio kitchen where the human chef prepares the dish [paragraph 356]. In FIG. 2, a memory unit at 52 stores the software recipe files from the chef studio kitchen and the files are transferred to the robotic kitchen via a communication network at numeral 46, which can include a wireless network and/or a wired network connected to the internet, so that the user can purchase one or more software recipe files or the user can be subscribed to the chef kitchen as a member that receives new software recipe files or periodic updates of existing software recipe files [paragraph 302]. This means that a communication section is configured to communicate with an external device placed in a room (the chef studio) that differs from a room where the robotic device is placed, wherein the communication section communicates with the external device to receive captured image data generated by the external device),
	the determining section 
	determines whether or not the image of the administrator is contained in the captured image data generated by the first imaging section based on the administrator information (The system is capable of acquiring new recipes for dishes (minimanipulations) by repeated observation of a human tutor (an expert chef, which reads on an administrator) [paragraph 18], which means that the system of Oleynik is capable of observing the administrator. FIG. 7A depicts a standardized kitchen that also plays the role of the chef-studio, in which the human chef carries out the recipe creation and the execution while being monitored by the multi-modal sensor systems, so as to allow the creation of a recipe-script [paragraph 350]. The Multi-modal sensors at numeral 66 of FIG. 7A monitor and collect data, which means that the system can determine if an administrator is contained in the captured image data generated by the first imaging section based on the administrator information), and 
	determines whether or not the image of the administrator is contained in the captured image data generated by the external device based on the administrator information (All data from the multi-modal sensors 66, dual-arm robotics system comprised of torso, arms, wrists and multi-fingered hands, utensils, cookware and appliances, is wirelessly transmitted to a computer, where it is processed by an onboard processing unit in order to compare and track the replication process of the recipe to as faithfully as possible follow the criteria and steps as defined in the previously created recipe script 19 and stored in media at numeral 18, meaning that the image sensors can tell when the cameras are being used to observe an administrator (the chef) and when they are being used to observe only the robotic arms).
	Oleynik does not teach:
	the controller further includes a second determination section configured to determine which of the first notice section and the external device is to issue the notice based on results determined by the determining section.
	However, Yamada teaches:
	the controller further includes a second determination section configured to determine which of the first notice section and the external device is to issue the notice based on results determined by the determining section (an information processing apparatus communicable with a reservation management apparatus managing a reservation of a resource and communicable with an information providing apparatus via a network, the information processing apparatus comprising: a memory to store association information associating notification destination information and identification information for reservation with each other, the notification destination information being information used for transmitting notification information from the information providing apparatus to one or more target persons belonging to a same group; and circuitry configured to: obtain reservation information from the reservation management apparatus; obtain, from the obtained reservation information, particular identification information for reservation identifying a user who requested a reservation of a resource indicated by the obtained reservation information; identify, from the association information in the memory using the particular identification information for reservation, particular notification destination information used for transmitting the notification information relating to the obtained reservation information; and request the information providing apparatus to send the notification information relating to the obtained reservation information to a group associated with the identified notification destination information [Claim 1]. FIG. 4 shows how this notification system can include an intra-company network and an external network at N2. An access point (AP) shown in FIG. 4 can be a base station to enable a terminal in the meeting room to communicate with a wireless LAN. The AP can determine whether the destination of communication is the external network or the intra-company network based on a destination internet protocol (IP) address of the communication, and switches a transfer destination of the communication based on the determination result [paragraph 97]. This means that the system of Yamada can determine whether to send the notification to a terminal inside of the company LAN, or to an external network (device) based on results determined by the determining section).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with the controller further includes a second determination section configured to determine which of the first notice section and the external device is to issue the notice based on results determined by the determining section as taught by Yamada so as to allow the system to determine where the administrator is located, and issue the notification to the right location.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 20160059412 A1 (“Oleynik”), Yamada US 20190042170 A1 (“YAMADA”), and Yamada et al. US 20190012614 A1 (“Yamada”) as applied to claim 4 above, and further in view of Cheuvront et al. US 20170361468 A1 (“Cheuvront”).
	Regarding Claim 5. Oleynik in combination with YAMADA and Yamada teaches the robotic device according to claim 4.
	Oleynik also teaches:
	based on the end time, the first determination section determines the time to issue the notice (a robot food preparation engine that is configured to calculate the approximate cooking time required to finish a selected recipe at step 808 of FIG. 22. At step 810, the robot food preparation engine in the household robotic kitchen is configured to analyze the prerequisites for the selected recipe and decides whether there is any shortage or lack of ingredients, or insufficient time to serve the dish according to the selected recipe and serving schedule. If the prerequisites are not met, at step 812, the robot food preparation engine in the household robotic kitchen sends an alert, indicating that the ingredients should be added to a shopping list, or offers an alternate recipe or serving schedules [FIG. 22, paragraph 454]. This means that the controller of the robotic apparatus can determine, based on the end time, if and when to issue an alert to the user, wherein the alert will be issued before the end time of the task).
	Oleynik does not teach:
	wherein 
	the controller further includes a second calculation section configured to calculate a distance between the administrator and the robotic device based on the results determined by the determining section, and 
	based on the distance, the first determination section determines the time to issue the notice.
	However, Cheuvront teaches:
	wherein 
	the controller further includes a second calculation section configured to calculate a distance between the administrator and the robotic device based on the results determined by the determining section (an audio media device with a microphone unit that can capture audio originating from the user, and in some cases, hears the sound of the user walking and determines the distance between the audio media device and the user [paragraph 130]. This is only possible if the person is within range for the microphone unit to detect the user. In embodiments in which the media device remains stationary within the home while the mobile robot moves relative to the audio media device, a distance estimation routine can be executed by the remote computing system to estimate a distance between the mobile robot and the audio media device [paragraph 146]), and 
	based on the distance, the first determination section determines the time to issue the notice (in some implementations, the user provides a voice command to cause the mobile robot to autonomously navigate to the present location of the user. To generate the command signal to cause the mobile robot to navigate toward the present location of the user, the distance estimation routine, e.g., described with respect to FIG. 4, is implemented to estimate the distance and orientation between the user and the audio media device so that the remote computing system can determine the pose of the user on the robot map and/or audio media device map [paragraph 185]. The user also may receive notifications regarding the status of the mobile robot without having to be physically proximate the mobile robot. The audio media device can be positioned to provide audible notifications to the user and can provide these notifications to the user as the mobile robot autonomously navigates about the home, in some cases, away from the vicinity of the user. Because the audio media device emits notifications that are audible, the user may be informed of the status of the mobile robot without having to divert the user's visual attention [paragraph 63]. This reads on a controller that calculates a distance between the administrator and the robotic device, and determines the time to issue the notice sent based on the distance, since the user must be within audible range of the audio media device to issue the voice command and receive the notification).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with wherein the controller further includes a second calculation section configured to calculate a distance between the administrator and the robotic device based on the results determined by the determining section, and based on the distance, the first determination section determines the time to issue the notice as taught by Cheuvront so as to allow the notice section to determine when and where to issue the notice so that the user will be close enough to hear or see it.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 20160059412 A1 (“Oleynik”) and Yamada US 20190042170 A1 (“YAMADA”) as applied to claim 1 above, and further in view of Cheuvront et al. (“US 20170361468 A1”) Cheuvront.
	Regarding Claim 6. Oleynik in combination with Yamada teaches the robotic device according to claim 1.
	Oleynik does not teach:
	wherein the first notice section issues the notice by audio.
	However, Cheuvront teaches:
	wherein the first notice section issues the notice by audio (an audio media device that includes a microphone unit with at least one microphone to receive audible signals and at least one speaker unit with at least one speaker to emit audible signals [paragraph 127]. Because the audio media device emits notifications that are audible, the user may be informed of the status of the mobile robot without having to divert the user's visual attention [paragraph 63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with wherein the first notice section issues the notice by audio as taught by Cheuvront so that the user may be informed of the status of the mobile robot without having to divert the user's visual attention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 20160059412 A1 (“Oleynik”) and Yamada et al. US 20190012614 A1 (“Yamada”).
	Regarding Claim 8. Oleynik teaches a robotic device controlling system comprising 
	a robotic device configured to perform work defined by a series of unit jobs (a robotic control platform configured for repeating work defined by a series of unit jobs [Claim 1]. A graphical user interface (GUI) at numeral 174 of FIG. 5A allows the human user to select and cause the robotic kitchen to execute a desired recipe [paragraph 342]), and 
	an external device configured to communicate with the robotic device through a network (In FIG. 2, it is shown that a memory unit at 52 stores the software recipe files from the chef studio kitchen and the files are transferred to the robotic kitchen via a communication network at numeral 46, which can include a wireless network and/or a wired network connected to the internet [paragraph 302]), wherein 
	the robotic device includes: 
		a first calculation section configured to calculate end time of the work (In FIG. 22, at step 808, the robot food preparation engine (controller) in the robotic kitchen is configured to calculate the ingredient availability to complete the selected recipe and the approximate cooking time required to finish the dish [paragraph 454]. At step 810, the robot food preparation engine analyzes whether there is sufficient time to serve the dish according to the selected recipe and serving schedule, meaning that the user has input a set time, and the robot controller calculates the end time of the work based on the time required for the work); 
		a first determination section configured to determine time to issue notice of ending the work; 
		a first notice section configured to issue the notice (FIGS. 37A-C show block diagrams illustrating the recipe search menus for use in the standardized robotic kitchen. The time of cooking bubble shown in FIG. 37B displays a predicted end time for recipe completion in less than 44 minutes. This means that the robotic kitchen can display the end time for completing the task to the user even in instances where there is sufficient time to complete the recipe and all of the prerequisite ingredients are available, and in either case the information regarding cooking time is displayed to the user before the cooking time is complete. The user may even select search criteria, including the requirements of a specific cooking time [paragraph 470]); 
		a first imaging section configured to capture an image to generate captured image data representing a result of capture (FIG. 7A depicts a standardized kitchen that also plays the role of the chef-studio, in which the human chef carries out the recipe creation and the execution while being monitored by the multi-modal sensor systems, so as to allow the creation of a recipe-script [paragraph 350]. Theses sensors at numeral 66 of FIG. 7A read on a first imaging section configured to capture an image data representing a result of capture. An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors). The process of abstraction is basically defined as taking a large data set from one domain and inferring structure (such as geometry) in a higher level of space (abstracting data points), and then abstracting the inferences even further and identifying objects (pots, etc.) out of the abstraction data-sets to identify real-world elements in an image, which can then be used by other software engines to make additional decisions (handling/manipulation decisions for key objects, etc.) [paragraph 293], which means that the robot can identify real-world objects in an image);
		a determining section configured to determine whether or not an image of an administrator of the robotic device is contained in the captured image data (The system of Oleynik is capable of acquiring new recipes for dishes (minimanipulations) by repeated observation of a human tutor (an expert chef, which reads on an administrator) [paragraph 18], which means that the system of Oleynik is capable of observing the administrator. FIG. 7C depicts the systems involved in the creation of a recipe-script by monitoring a human chef during the entire recipe execution process. In this embodiment, the same standardized kitchen is used in a chef studio mode, with the chef able to operate the kitchen from either side of the work-module. The Multi-modal sensors at numeral 66 monitor and collect data [paragraph 352]. This reads on an imaging section configured to capture an image and determine whether or not an image of an administrator is contained in the captured image data);
		a first communication section configured to communicate with the external device, and 
	the external device is placed in a room different from a room where the robotic device is placed (Oleynik displays the systems involved in the creation of a recipe-script by monitoring a human chef during the entire recipe execution process [paragraph 352]. The same standardized kitchen is used in a chef studio mode, with the chef able to operate the kitchen from either side of the work-module [paragraph 352]. FIG. 7E is a block diagram depicting the stepwise flow and methods to ensure that there are control or verification points during the recipe replication process based on the recipe-script when executed by the standardized robotic kitchen, that ensures as nearly identical as possible a cooking result for a particular dish as executed by the standardized robotic kitchen, when compared to the dish prepared by the human chef. Using a recipe, as described by the recipe-script and executed in sequential steps in the cooking process, the fidelity of execution of the recipe by the robotic kitchen will depend largely on considering the following main control items. The standardized kitchen that is as identical as possible when comparing the chef studio kitchen where the human chef prepares the dish [paragraph 356]. In FIG. 2, it is shown that a memory unit at 52 stores the software recipe files from the chef studio kitchen and the files are transferred to the robotic kitchen via a communication network at numeral 46, which can include a wireless network and/or a wired network connected to the internet, so that the user can purchase one or more software recipe files or the user can be subscribed to the chef kitchen as a member that receives new software recipe files or periodic updates of existing software recipe files [paragraph 302]. This means that a communication section is configured to communicate with an external device placed in a room (the chef studio) that differs from a room where the robotic device is placed, wherein the communication section communicates with the external device to receive captured image data generated by the external device).
	Oleynik does not teach:
	The robotic device includes:
		a second determination section configured to determine a notice source of the notice; 
		a second notice section configured to issue the notice; and 
	the second determination section determines which of the first notice section and the second notice section is to issue the notice based on results determined by the determining section.
	However, Yamada teaches:
	The robotic device includes:
		a second determination section configured to determine a notice source of the notice; 
		a second notice section configured to issue the notice; and 
	the second determination section determines which of the first notice section and the second notice section is to issue the notice based on results determined by the determining section (an information processing apparatus communicable with a reservation management apparatus managing a reservation of a resource and communicable with an information providing apparatus via a network, the information processing apparatus comprising: a memory to store association information associating notification destination information and identification information for reservation with each other, the notification destination information being information used for transmitting notification information from the information providing apparatus to one or more target persons belonging to a same group; and circuitry configured to: obtain reservation information from the reservation management apparatus; obtain, from the obtained reservation information, particular identification information for reservation identifying a user who requested a reservation of a resource indicated by the obtained reservation information; identify, from the association information in the memory using the particular identification information for reservation, particular notification destination information used for transmitting the notification information relating to the obtained reservation information; and request the information providing apparatus to send the notification information relating to the obtained reservation information to a group associated with the identified notification destination information [Claim 1]. FIG. 4 shows how this notification system can include an intra-company network and an external network at N2. An access point (AP) shown in FIG. 4 can be a base station to enable a terminal in the meeting room to communicate with a wireless LAN. The AP can determine whether the destination of communication is the external network or the intra-company network based on a destination internet protocol (IP) address of the communication, and switches a transfer destination of the communication based on the determination result [paragraph 97]. This means that the system of Yamada can determine whether to send the notification to a terminal inside of the company LAN, or to an external network (device) based on results determined by the determining section).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Oleynik with the robotic device includes: a second determination section configured to determine a notice source of the notice; a second notice section configured to issue the notice; and the second determination section determines which of the first notice section and the second notice section is to issue the notice based on results determined by the determining section as taught by Yamada so as to allow the system to determine where the administrator is located, and issue the notification to the right location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664